Case 2:19-cv-10579-SJM-APP ECF No. 3 filed 02/26/19   PageID.876   Page 1 of 3



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


ALLSTATE INSURANCE COMPANY;
ALLSTATE FIRE AND CASUALTY                  C.A. No. _______________
INSURANCE COMPANY; ALLSTATE
PROPERTY AND CASUALTY
INSURANCE COMPANY; ESURANCE
INSURANCE COMPANY; and
ESURANCE PROPERTY AND
CASUALTY INSURANCE COMPANY,


                       Plaintiffs,

v.

MICHIGAN PAIN MANAGEMENT
PLLC; DEARBORN PAIN
SPECIALISTS, PLC; SOUTHFIELD
PAIN MANAGEMENT, PLLC;
STERLING HEIGHTS PAIN
MANAGEMENT, PLC; PRECISION
MRI OF MICHIGAN LLC d/b/a
PRECISE MRI; ADVANCED
SURGERY CENTER, LLC; NORTH
SHORE INJURY CENTER, INC.;
MEDI TRANSIT INC.; JAMES
PADULA, D.O.; JONATHAN MAFFIA;
WILLIAM GONTE, M.D.; ELIAS
GOLDSTEIN, D.C.; ALBERT
JEROME, D.C.; FRANCES MADDEN,
M.D.; FATINA MASRI, M.D.;
HAITHAM MASRI, M.D.; ALI FARAJ;
JAMES DEWEESE; and NATHAM
KARRUMI, D.C.,

                       Defendants.
Case 2:19-cv-10579-SJM-APP ECF No. 3 filed 02/26/19           PageID.877   Page 2 of 3



              CERTIFICATE OF NO LIABILITY INSURANCE
      I, Jacquelyn A. McEttrick, counsel for the plaintiffs in the above-captioned

matter, hereby certify that:

      (1)    The plaintiffs are not aware of any liability insurance available

             to satisfy the judgment sought in this matter.

      (2)    Neither I nor the plaintiffs have any reason to believe that there

             will be any liability insurance available to satisfy the judgment

             sought in this matter as the Complaint alleges intentional acts

             against the above-identified defendants.

                       [SIGNATURE PAGE FOLLOWS]




                                          2
Case 2:19-cv-10579-SJM-APP ECF No. 3 filed 02/26/19   PageID.878   Page 3 of 3



                                         Respectfully submitted,

                                         SMITH & BRINK

                                         /s/ Jacquelyn A. McEttrick
                                         ________________________
                                         Richard D. King, Jr.
                                         rking@smithbrink.com
                                         Nathan A. Tilden (P76969)
                                         ntilden@smithbrink.com
                                         Jacquelyn A. McEttrick
                                         jmcettrick@smithbrink.com
                                         Andrew H. DeNinno
                                         adeninno@smithbrink.com
                                         38777 Six Mile Road, Suite 314
                                         Livonia, MI 48152
                                         (734) 521-9000

                                         350 Granite Street, Suite 2303
                                         Braintree, MA 02184
                                         (617) 770-2214

                                         Attorneys for Plaintiffs
                                         Allstate Insurance Company,
                                         Allstate Fire and Casualty Insurance
                                         Company, Allstate Property and
                                         Casualty Insurance Company,
                                         Esurance Insurance Company, and
                                         Esurance Property and Casualty
                                         Insurance Company

Dated: February 26, 2019




                                     3
